DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 10/04/2021.
Claims 1-20 are pending.

Response to Argument
Applicant’s arguments have been fully considered but found moot in view of new grounds of rejection.

Claim Objections
Claims 1-20 are objected to because: “the data messages of each data message flow” lacks antecedent basis. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-4, 6-14, 16-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jain et al. (US 2016/0094661, “Jain”) in view of Zhang et al. (US 2017/0214627, “Zhang”).

For claim 1, Jain discloses a method of performing a chain of two or more services on data message flows on a host computer, the service chain comprising a plurality of services, the method comprising:
at the host computer (abstract, [0038] a host in fig. 15 has inline service switches (ISS)):
receiving data regarding a plurality of service paths each of which specifies a set of two or more service nodes each of which performs one of the plurality of services of the service chain (abstract, fig. 2, [0059], [0071], an ISS receives a message flow that is to be processed by a sequence of actions or services (or a service chain), [0072], each action or service is associated with a tunnel ID set that identifies one or more tunnels of one or more service nodes or clusters, fig. 3, a flow that matches rule 305 will have 2 services (actions 310) identified by tunnel ID sets 315, each tunnel ID set identifies a plurality of paths to service nodes SNi as in fig. 4, 5, tunnels 1-2-3 of set A is a service path to service nodes 1-2-3);
load balancing the service/action to a plurality of service nodes of a tunnel ID set and routing the message/flow to that service node);
receiving different data message flows associated with a machine executing on a host computer (fig. 2, [0060], messages can belong to different flows from a VM on a host, fig. 1, multiple VMs can exist on one host);
using the load balancing criteria to select the service paths for the different data message flows (fig. 2, [0071]-[0074], fig. 6, load balancing selected paths are the solid lines among all possible paths (dashed lines)), wherein at least two different service paths are selected for at least two different data message flows ([0072], messages of the same flow is processed by the same service node, [0073], otherwise each different flow is load balanced to different service nodes therefore creating different service paths);
forwarding each data message flow to the first service node of the service path selected for the data message flow in order to initiate the performance of the plurality of services of the service chain on the data message flow (fig. 2, [0071]-[0074], each message and/or flow is forwarded to be processed by a service node/cluster by a load balancing process; fig. 2, steps 225-240, forwarding the message to the first service node for performing the first service of the service chain).
Jain does not disclose: the first service node performing the first service of the plurality of services on each data message flow and forwarding each data message flow to a subsequent service node of the service path, and

Zhang discloses disclose: the first service node performing the first service of the plurality of services on each data message flow and forwarding each data message flow to a subsequent service node of the service path (abstract, fig. 2, 4, An upstream service function forwarder (SFF) node including a receiver configured to receive a packet, a processor operably coupled to the receiver and configured to implement a load distribution function (LDF), wherein the LDF is configured to select one of a plurality of service functions (SFs) of a same type on a downstream SFF node to process the packet, and a transmitter operably coupled to the processor and configured to transmit the packet to the downstream SFF node for processing by the one of the plurality of SFs selected; [0035] Each network device 206, which may be referred to as a service function forwarder, uses the chain path identifier in the service chain header 218 of the packet 216 to select one of the service functions 212 in the service node 210 attached to the network device 206. The network device 206 then routes the packet 216 to the service function 212 that was selected so that the particular service function 212 may be applied to the packet 216. After treatment has been applied to the packet 216 by the particular service function 212, the packet 216 is returned to the network device 206. The network device 206 then forwards the treated packet 216 to the next service function 212 in the service node 210. If all of the service functions 212 in the service node 210 have treated the packet 216, the network device 206 forwards the packet 216 on to the next network device 206 along the service chain), and

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhang’s teaching of distributed load balancing to Jain’s system so that load balancing can be implemented in a service chain, in other words, an upstream service node in a service chain can select a service function of a downstream service node based on load balancing criteria, therefore allowing for fine-grained scaling of service functions (Zhang, [0066]).

For claim 11, Jain discloses a non-transitory machine readable medium storing a program for execution by at least one processing unit of a host computer (abstract, [0038] a host in fig. 15 has inline service switches (ISS)) and for performing a chain of two or more services on data message flows on the host computer, the service chain comprising a plurality of services, the program comprising sets of instructions for:
receiving data regarding a plurality of service paths each of which specifies a set of two or more service nodes each of which performs one of the plurality of services of the service chain (abstract, fig. 2, [0059], [0071], an ISS receives a message flow that is to be processed by a sequence of actions or services (or a service chain), [0072], each action or service is associated with a tunnel ID set that identifies one or more tunnels of one or more service nodes or clusters, fig. 3, a flow that matches rule 305 will have 2 services (actions 310) identified by tunnel ID sets 315, each tunnel ID set identifies a plurality of paths to service nodes SNi as in fig. 4, tunnels 1-2-3 of set A is a service path to service nodes 1-2-3);
receiving load balancing criteria to use to select different service paths for different data message flows on which the plurality of services of the service chain have to be performed (fig. 2, [0071]-[0074], load balancing the service/action to a plurality of service nodes of a tunnel ID set and routing the message/flow to that service node);
receiving different data messages for different data message flows associated with a machine executing on a host computer (fig. 2, [0060], messages can belong to different flows from a VM on a host, fig. 1, multiple VMs can exist on one host);
using the load balancing criteria to select the service paths for the different data message flows (fig. 2, [0071]-[0074], fig. 6, load balancing selected paths are the solid lines among all possible paths (dashed lines)), wherein at least two different service paths are selected for at least two different data message flows ([0072], messages of the same flow is processed by the same service node, [0073], otherwise each different flow is load balanced to different service nodes therefore creating different service paths);
forwarding each data message flow to the first service node of the service path selected for the data message flow in order to initiate the performance of the plurality of services of the service chain on the data message flow (fig. 2, [0071]-[0074], each message and/or flow is forwarded to be processed by a service node/cluster by a load balancing process, fig. 2, steps 225-240, forwarding the message to the first service node for performing the first service of the service chain).



For claim 3, Jain discloses the round robin criterion comprises a plurality of weight values associated with the service paths ([0073], weights).

For claim 4, Jain discloses the load balancing criteria includes a plurality of numerical ranges with different ranges associated with different service paths in the plurality of service paths, and using the loading balancing criteria comprises generating numerical values for each data message flow and mapping each flow's generated numerical value to one of the numerical ranges in order to select the service path associated with numerical range as the service path of the flow ([0074], routing traffic based on determined weights for different tunnels (traffic routes to service nodes)).

For claim 6, Jain discloses generating the numerical values comprises using a deterministic function to generate a determined numerical value for each data message flow from a set of attributes associated with the data message flow ([0074]).

For claim 7, Jain discloses receiving a service insertion rule that comprises a rule identifier and specifies a service chain identifier for data message flows that match the rule identifier, the service chain identifier specifying the service chain (fig. 2, step 225, [0068], selecting an action of a matching service rule, fig. 4, a rule set has a plurality of actions applied to the messages such as routing the message to 3 service nodes, fig. 3, [0067], [0068], rule identifier for certain message header tuple values);
receiving a record that maps the service chain identifier to a plurality of service path identifiers (fig. 3 [0067], [0068]);
determining that a particular data message of a particular data message flow matches the rule identifier of a particular service insertion rule (fig. 3, [0067], [0068], rule set for certain message header tuple values);
using the service chain identifier of the matched service insertion rule to identify the received [[set]] plurality of service paths (fig. 3, [0067], [0068], rule set for certain message header tuple values trigger certain actions or routing paths to service nodes).

For claim 8, Jain discloses receiving, at the host computer, updates to the load balancing criteria to adjust the selection of the different service paths to the different data message flows ([0177], updating rules regarding load balancing).

For claim 9, Jain discloses the updated load balancing criteria is generated based on statistics regarding data message processing by the service nodes ([0053]-[0055], service nodes statistics used in load balancing).

For claim 10, Jain discloses:
at the host computer, collecting statistics regarding data message processing by at least one service node executing on the host computer; and providing the collected ISS controller(s) receives statistics for generating new rules).

Claims 12-15, 16-20 are rejected for the same rationale in claims 2-4, 6-10 respectively.

Claim(s) 5, 15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jain-Zhang in view of Vacaro et al. (US 2018/0176294, “Vacaro”).

For claims 5, 15, Jain-Zhang does not disclose generating the numerical values comprises using a random number generator to generate a random or pseudo random number for a data message flow from a set of attributes associated with the data message flow.
Vacaro discloses generating the numerical values comprises using a random number generator to generate a random or pseudo random number for a data message flow from a set of attributes associated with the data message flow ([0056], attributes of source flows are used to generate a pseudo random number for load balancing).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Vacaro’s teachings of load balancing based on pseudo-random generated numbers of a source packet/ flow to Jain-Zhang’s system in order to implement an alternative but known method for load balancing, for speed and efficiency (Vacaro, [0008]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/HIEU T HOANG/Primary Examiner, Art Unit 2452